MEMORANDUM **
Pablo Colin-Silva, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying him adjustment of status under 8 U.S.C. § 1255®. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing de novo questions of law, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), we deny the petition for review.
The agency properly deemed Colin-Silva inadmissible under 8 U.S.C. § 1182(a)(9)(C)® for unlawful presence after a prior removal and correctly noted that Colin-Silva was ineligible for a waiver under 8 U.S.C. § 1182(a)(9)(C)(ii). The agency therefore properly denied Colin-Silva’s application for adjustment of status under 8 U.S.C. § 1255®. See Matter of Briones, 24 I. & N. Dec. 355, 371 (BIA 2007); Gonzales v. Dep’t of Homeland Security, 508 F.3d 1227, 1242 (9th Cir.2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.